NO. 07-02-0084-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                  MARCH 18, 2002
                          ______________________________

                                    JEFF VILLARREAL

                                                         Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 94-418,502; HON. JIM BOB DARNELL, PRESIDING
                        _______________________________

                             ABATEMENT AND REMAND
                         _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

       Appellant, Jeff Villarreal, appeals from a judgment convicting him of attempted

robbery and sentencing him to prison for five years. The clerk’s record is due in this cause,

and an extension of the applicable deadline was sought. To justify the extension, the

district clerk represented that appellant has not paid or made arrangements to pay for the

record. However, it appears that appellant sought the appointment of counsel at one time

due to his inability to employ same. If he is a pauper and unable to pay the fees and costs
associated with an appeal, he also would be entitled to acquire a free appellate record.

       Accordingly, we now abate this appeal and remand the cause to the 140th District

Court of Lubbock County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and,

       3. whether the appellant is entitled to a free appellate record due to his indigency.

The trial court shall cause the hearing to be transcribed. So too shall it 1) execute findings

of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed

a supplemental clerk’s record containing the findings of fact and conclusions of law and all

orders it may issue as a result of its hearing on this matter, and 3) cause to be developed

a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record with the clerk of this court on or before April 17, 2002. Should further time be

needed by the trial court to perform these tasks, then same must be requested before April

17, 2002.

    It is so ordered.

                                                                 Per Curiam



Do not publish.




                                              2